 

Exhibit 10.3

 

First Defiance

Deferred Compensation Plan

 

Revised October 30, 2014

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE 1 Definitions 1       ARTICLE 2 Selection, Enrollment,
Eligibility 9       2.1 Selection by Committee 9 2.2 Enrollment and Eligibility
Requirements; Commencement of Participation 10 2.3 Termination of a
Participant’s Eligibility 11       ARTICLE 3 Deferral Commitments/Company
Contribution Amounts/ Vesting/Crediting/Taxes 11       3.1 Reference source not
found. Maximum Deferral 11 3.2 Minimum Deferrals 11 3.3 Election to Defer;
Effect of Election Form 12 3.4 Withholding and Crediting of Annual Deferral
Amounts 14 3.5 Company Contribution Amount 14 3.6 Vesting 15 3.7
Crediting/Debiting of Account Balances 16 3.8 FICA and Other Taxes 18      
ARTICLE 4 Scheduled Distribution; Unforeseeable Financial Emergencies 18      
4.1 Scheduled Distribution 18 4.2 Postponing Scheduled Distributions 19 4.3
Other Benefits Take Precedence Over Scheduled Distributions 19 4.4 Unforeseeable
Financial Emergencies 19       ARTICLE 5 Retirement Benefit 21       5.1
Retirement Benefit 21 5.2 Payment of Retirement Benefit 21       ARTICLE 6
Termination Benefit 22       6.1 Termination Benefit 22 6.2 Payment of
Termination Benefit 22       ARTICLE 7 Disability Benefit 22       7.1
Disability Benefit 22 7.2 Payment of Disability Benefit 22       ARTICLE 8 Death
Benefit 22       8.1 Death Benefit 22 8.2 Payment of Death Benefit 22

 

 

 

 

ARTICLE 9 Beneficiary Designation 22       9.1 Beneficiary 22 9.2 Beneficiary
Designation; Change; Spousal Consent 23 9.3 Acknowledgement 23 9.4 No
Beneficiary Designation 23 9.5 Doubt as to Beneficiary 23 9.6 Discharge of
Obligations 23       ARTICLE 10 Leave of Absence 23       10.1 Paid Leave of
Absence 23 10.2 Unpaid Leave of Absence 24       ARTICLE 11 Termination of Plan,
Amendment or Modification 24       11.1 Termination of Plan 24 11.2 Amendment 25
11.3 Plan Agreement 26 11.4 Effect of Payment 26       ARTICLE 12 Administration
26       12.1 Committee Duties 26 12.2 Administration Upon Change In Control 26
12.3 Agents 26 12.4 Binding Effect of Decisions 26 12.5 Indemnity of Committee
27 12.6 Employer Information 27       ARTICLE 13 Other Benefits and Agreements
27       13.1 Coordination with Other Benefits 27       ARTICLE 14 Claims
Procedures 27       14.1 Presentation of Claim 27 14.2 Notification of Decision
27 14.3 Review of a Denied Claim 28 14.4 Decision on Review 28 14.5 Legal Action
29       ARTICLE 15 Trust 29       15.1 Establishment of the Trust 29 15.2
Interrelationship of the Plan and the Trust 29 15.3 Distributions From the Trust
29      

 

 

 

 

ARTICLE 16 Miscellaneous 29       16.1 Status of Plan 29 16.2 Unsecured General
Creditor 29 16.3 Employer’s Liability 29 16.4 Nonassignability 30 16.5 Not a
Contract of Employment 30 16.6 Furnishing Information 30 16.7 Terms 30 16.8
Captions 30 16.9 Governing Law 30 16.10 Notice 30 16.11 Successors 31 16.12
Spouse’s Interest 31 16.13 Validity 31 16.14 Incompetent 31 16.15 Court Order 31
16.16 Insurance 31 16.15    Domestic Relations Orders 31 16.18 Distribution in
the Event of Income Inclusion Under Code Section 409A 31 16.19 Deduction
Limitation on Benefit Payments 32 16.20 Fair Construction 32

 

 

 

 

FIRST DEFIANCE

DEFERRED COMPENSATION PLAN

Effective July 1, 2014

 

Purpose

 

The purpose of this Plan is to provide specified benefits to Directors and a
select group of management or highly compensated Employees who contribute
materially to the continued growth, development and future business success of
First Defiance Financial Corp., an Ohio corporation, and its subsidiaries and
affiliates, if any, that sponsor this Plan. This Plan shall be unfunded for tax
purposes and for purposes of Title I of ERISA.

 

Effective July 1, 2014 (the “Restatement Date”), the provisions of this Plan
shall amend and restate the Plan as restated December 31, 2008.

 

The Plan is intended to comply with all applicable law, including Code Section
409A and related Treasury guidance and Regulations, and shall be operated and
interpreted in accordance with this intention.

 

ARTICLE 1

Definitions

 

For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

 

1.1“Account Balance” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to the sum of (i) the Deferral Account balance,
(ii) the Company Contribution Account balance and (iii) the Participant’s
Transfer Account balance. Subaccounts shall be maintained for each type of
Company Contribution described in Plan section 3.5. The Account Balance shall be
a bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
or her designated Beneficiary, pursuant to this Plan.

 

If a Participant is both an Employee and a Director and participates in the Plan
in each capacity, then separate Account Balances (and separate Annual Accounts,
if applicable) shall be established for such Participant as a device for the
measurement and determination of the (a) amounts deferred under the Plan that
are attributable to the Participant’s status as an Employee, and (b) amounts
deferred under the Plan that are attributable to the Participant’s status as a
Director.

 

1.2“Annual Deferral Amount” shall mean that portion of a Participant's Base
Salary, Bonus, Commissions, Director Fees and LTIP Amounts that a Participant
defers in accordance with Article 3 for any one Plan Year, without regard to
whether such amounts are withheld and credited during such Plan Year. In the
event of a Participant's Retirement, Disability, death or Separation from
Service prior to the end of a Plan Year, such year's Annual Deferral Amount
shall be the actual amount withheld prior to such event.

 

   -1-

 

 

1.3“Annual Installment Method” shall be an annual installment payment over the
number of years selected by the Participant in accordance with this Plan,
calculated as follows: (i) for the first annual installment, the Participant’s
vested Account Balance shall be calculated as of the close of business on or
around the Participant’s Benefit Distribution Date, as determined by the
Committee in its sole discretion, and (ii) for remaining annual installments,
the Participant’s vested Account Balance shall be calculated on every
anniversary of such calculation date, as applicable. Each annual installment
shall be calculated by multiplying this balance by a fraction, the numerator of
which is one and the denominator of which is the remaining number of annual
payments due to the Participant. By way of example, if the Participant elects a
ten (10) year Annual Installment Method for the Retirement Benefit, the first
payment shall be 1/10 of the vested Account Balance, calculated as described in
this definition. The following year, the payment shall be 1/9 of the vested
Account Balance, calculated as described in this definition. Shares of Stock
that shall be distributable from a Participant’s Deferral Account shall be
distributable in shares of actual Stock in the same manner previously described.
However, the Committee may, in its sole discretion, adjust the annual
installments in order to distribute whole shares of actual Stock.

 

1.4“Base Salary” shall mean the annual cash compensation relating to services
performed during any calendar year, excluding distributions from nonqualified
deferred compensation plans, bonuses, commissions, overtime, fringe benefits,
stock options, relocation expenses, incentive payments, non-monetary awards,
director fees and other fees, and automobile and other allowances paid to a
Participant for employment services rendered (whether or not such allowances are
included in the Employee’s gross income). Base Salary shall be calculated before
reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or nonqualified plans of any Employer and
shall be calculated to include amounts not otherwise included in the
Participant's gross income under Code Sections 125, 402(e)(3), 402(h), or 403(b)
pursuant to plans established by any Employer; provided, however, that all such
amounts will be included in compensation only to the extent that had there been
no such plan, the amount would have been payable in cash to the Employee.

 

1.5“Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 9, that are entitled to receive
benefits under this Plan upon the death of a Participant.

 

1.6“Beneficiary Designation Form” shall mean the form established from time to
time by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

 

1.7“Benefit Distribution Date” shall mean the date that triggers distribution of
a Participant’s vested Account Balance. A Participant’s Benefit Distribution
Date shall be determined upon the occurrence of any one of the following:

 

(a)If the Participant Retires, his or her Benefit Distribution Date shall be the
last day of the six-month period immediately following the date on which the
Participant Retires; provided, however, in the event the Participant changes his
or her Retirement Benefit election in accordance with Section 5.2(b), his or her
Benefit Distribution Date shall be postponed in accordance with Section 5.2(b);
or

 

(b)If the Participant experiences a Separation from Service, his or her Benefit
Distribution Date shall be the last day of the six-month period immediately
following the date on which the Participant experiences a Separation from
Service; or

 

(c)The date on which the Committee is provided with proof that is satisfactory
to the Committee of the Participant’s death, if the Participant dies prior to
the complete distribution of his or her vested Account Balance; or

 

   -2-

 

 

(d)The date on which the Participant becomes Disabled.

 

1.8“Board” shall mean the board of directors of the Company.

 

1.9“Bonus” shall mean any compensation, in addition to Base Salary, Commissions
and LTIP Amounts, earned by a Participant for services rendered during a Plan
Year, under any Employer's annual bonus and cash incentive plans, or other
arrangement designated by the Committee, as further specified on an Election
Form.

 

1.10“Change in Control” shall mean the occurrence of a “change in the
ownership,” a “change in the effective control” or a “change in the ownership of
a substantial portion of the assets” of a corporation, as determined in
accordance with this Section.

 

In order for an event described below to constitute a Change in Control with
respect to a Participant, except as otherwise provided in part (b)(ii) of this
Section, the applicable event must relate to the corporation for which the
Participant is providing services, the corporation that is liable for payment of
the Participant’s Account Balance (or all corporations liable for payment if
more than one), as identified by the Committee in accordance with Treas. Reg.
§1.409A- 3(i)(5)(ii)(A)(2), or such other corporation identified by the
Committee in accordance with Treas. Reg. §1.409A-3(i)(5)(ii)(A)(3).

 

In determining whether an event shall be considered a “change in the ownership,”
a “change in the effective control” or a “change in the ownership of a
substantial portion of the assets” of a corporation, the following provisions
shall apply:

 

(a)A “change in the ownership” of the applicable corporation shall occur on the
date on which any one person, or more than one person acting as a group,
acquires ownership of stock of such corporation that, together with stock held
by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of such corporation, as determined in
accordance with Treas. Reg. §1.409A-3(i)(5)(v). If a person or group is
considered either to own more than 50% of the total fair market value or total
voting power of the stock of such corporation, or to have effective control of
such corporation within the meaning of part (b) of this Section, and such person
or group acquires additional stock of such corporation, the acquisition of
additional stock by such person or group shall not be considered to cause a
“change in the ownership” of such corporation.

 

(b)A “change in the effective control” of the applicable corporation shall occur
on either of the following dates:

 

(i)The date on which any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of such
corporation possessing 30% or more of the total voting power of the stock of
such corporation, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vi). If a person or group is considered to possess 30% or more
of the total voting power of the stock of a corporation, and such person or
group acquires additional stock of such corporation, the acquisition of
additional stock by such person or group shall not be considered to cause a
“change in the effective control” of such corporation; or

 

   -3-

 

 

(ii)The date on which a majority of the members of the applicable corporation’s
board of directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of such
corporation’s board of directors before the date of the appointment or election,
as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(vi). In determining
whether the event described in the preceding sentence has occurred, the
applicable corporation to which the event must relate shall only include a
corporation identified in accordance with Treas. Reg. §1.409A-3(i)(5)(ii) for
which no other corporation is a majority shareholder.

 

(c)A “change in the ownership of a substantial portion of the assets” of the
applicable corporation shall occur on the date on which any one person, or more
than one person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the corporation that have a total gross fair market value
equal to or more than 40% of the total gross fair market value of all of the
assets of the corporation immediately before such acquisition or acquisitions,
as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(vii). A transfer of
assets shall not be treated as a “change in the ownership of a substantial
portion of the assets” when such transfer is made to an entity that is
controlled by the shareholders of the transferor corporation, as determined in
accordance with Treas. Reg. §1.409A-3(i)(5)(vii)(B).

 

1.11“Claimant” shall have the meaning set forth in Section 14.1.

 

1.12“Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

 

1.13“Commissions” shall mean the cash commissions earned by a Participant from
any Employer for services rendered during a Plan Year, excluding Bonus, LTIP
Amounts or other additional incentives or awards earned by the Participant, and
determined in accordance with Code Section 409A and related Treasury Regulations
and Guidance.

 

1.14“Committee” shall mean the committee described in Article 12.

 

1.15“Company” shall mean First Defiance Financial Corp., an Ohio corporation,
and any successor to all or substantially all of the Company’s assets or
business.

 

1.16“Company Contribution Account” shall mean (i) the sum of the Participant’s
Company Contributions, plus (ii) amounts credited or debited to the
Participant’s Company Contribution Account in accordance with Section 3.7 of
this Plan, less (iii) all distributions made to the Participant or his or her
Beneficiary pursuant to this Plan that relate to the Participant’s Company
Contribution Account.

 

1.17“Company Contributions” shall mean the Company Contributions determined in
accordance with Section 3.5.

 

1.18“Compensation” means a Participant’s Compensation as defined in the plan
document for the Qualified Plan for the type of Supplemental Contribution being
made under the terms of this Plan.

 

1.19“Death Benefit” shall mean the benefit set forth in Article 8.

 

1.20“Deferral Account” shall mean (i) the sum of all of a Participant's Annual
Deferral Amounts, plus (ii) amounts credited or debited to the Participant’s
Deferral Account in accordance with this Plan, less (iii) all distributions made
to the Participant or his or her Beneficiary pursuant to this Plan that relate
to his or her Deferral Account.

 

   -4-

 

 

1.21“Designated Participant” means a Participant who has been designated by the
Committee to receive either or both of the Supplemental Contributions provided
by Plan section 3.5(c).

 

1.22“Director” shall mean any member of the board of directors of any Employer.

 

1.23“Director Fees” shall mean the annual fees earned by a Director from any
Employer, including retainer fees and meetings fees, as compensation for serving
on the board of directors.

 

1.24“Disability” or “Disabled” shall mean that a Participant is (i) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident or health plan
covering employees of the Participant’s Employer. For purposes of this Plan, a
Participant shall be deemed Disabled if determined to be totally disabled by the
Social Security Administration. A Participant shall also be deemed Disabled if
determined to be disabled in accordance with the applicable disability insurance
program of such Participant’s Employer, provided that the definition of
“disability” applied under such disability insurance program complies with the
requirements of this Section.

 

1.25“Disability Benefit” shall mean the benefit set forth in Article 7.

 

1.26“Discretionary Contribution” shall mean, for any one Plan Year, the Company
Contribution made at the discretion of an Employer pursuant to Plan Section
3.5(b).

 

1.27“Election Form” shall mean the form, which may be in electronic format,
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to make an election under the Plan.

 

1.28“Employee” shall mean a person who is an employee of any Employer.

 

1.29“Employer(s)” shall mean the Company and/or any of its subsidiaries or
affiliates (now in existence or hereafter formed or acquired) that have been
selected by the Board to participate in the Plan and have adopted the Plan as a
sponsor, all of which will be listed at the end of this document.

 

For the purpose of determining whether a Participant has experienced a
Separation from Service, the term “Employer” shall mean:

 

(i)The entity for which the Participant performs services and with respect to
which the legally binding right to compensation deferred or contributed under
this Plan arises; and

 

(ii)All other entities with which the entity described above would be aggregated
and treated as a single employer under Code Section 414(b) (controlled group of
corporations) and Code Section 414(c) (a group of trades or businesses, whether
or not incorporated, under common control), as applicable. In order to identify
the group of entities described in the preceding sentence, the Committee shall
use an ownership threshold of at least 50% as a substitute for the 80% minimum
ownership threshold that appears in, and otherwise must be used when applying,
the applicable provisions of (A) Code Section 1563 for determining a controlled
group of corporations under Code Section 414(b), and (B) Treas. Reg. §1.414(c)-
2 for determining the trades or businesses that are under common control under
Code Section 414(c).

 

   -5-

 

 

1.30“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

 

1.31“LTIP Amounts” shall mean any portion of the compensation attributable to a
Plan Year that is earned by a Participant as an Employee under any Employer's
long-term incentive plan or any other long-term incentive arrangement designated
by the Committee.

 

1.32“Participant” shall mean any Employee or Director (i) who is selected to
participate in the Plan, (ii) who submits an executed Plan Agreement, Election
Form and Beneficiary Designation Form, which are accepted by the Committee, and
(iii) whose Plan Agreement has not terminated.



 

1.33“Performance-Based Compensation” shall mean compensation the entitlement to
or amount of which is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months, as determined by the Committee in
accordance with Treas. Reg. §1.409A-1(e)

 

1.34“Plan” shall mean the First Defiance Deferred Compensation Plan, which shall
be evidenced by this instrument and by each Plan Agreement, as they may be
amended from time to time, and by any other documents that together with this
instrument define a Participant’s rights to amounts credited to his or her
Account Balance.

 

1.35“Plan Agreement” shall mean a written agreement, as may be amended from time
to time, which is entered into by and between an Employer and a Participant.
Each Plan Agreement executed by a Participant and the Participant’s Employer
shall provide for the entire benefit to which such Participant is entitled under
the Plan; should there be more than one Plan Agreement, the Plan Agreement
bearing the latest date of acceptance by the Employer shall supersede all
previous Plan Agreements in their entirety and shall govern such entitlement.
The terms of any Plan Agreement may be different for any Participant, and any
Plan Agreement may provide additional benefits not set forth in the Plan or
limit the benefits otherwise provided under the Plan; provided, however, that
any such additional benefits or benefit limitations must be agreed to by both
the Employer and the Participant.

 

1.36“Plan Year” shall mean a period beginning on January 1 of each calendar year
and continuing through December 31 of such calendar year.

 

1.37“Qualified Plan” means the First Defiance Financial Corp. 401(k) Employee
Savings Plan.

 

1.38“Required Company Contribution” shall mean, for any one Plan Year, the
Company Contribution made by an Employer pursuant to Plan Section 3.5(a) as
required by an agreement between the Company and a Participant.

 

   -6-

 

 

1.39“Retirement,” “Retire(s)” or “Retired” shall mean with respect to a
Participant who is an Employee, a Separation from Service on or after the
attainment of age 55 with 5 Years of Service, and shall mean with respect to a
Participant who is a Director, a Separation from Service. If a Participant is
both an Employee and a Director and participates in the Plan in each capacity,
(a) the determination of whether the Participant qualifies for Retirement as an
Employee shall be made when the Participant experiences a Separation from
Service as an Employee and such determination shall only apply to the applicable
Account Balance established in accordance with Section 1.1 for amounts deferred
under the Plan as an Employee, and (b) the determination of whether the
Participant qualifies for Retirement as a Director shall be made at the time the
Participant experiences a Separation from Service as a Director and such
determination shall only apply to the applicable Account Balance established in
accordance with Section 1.1 for amounts deferred under the Plan as a Director.

 

1.40“Retirement Benefit” shall mean the benefit set forth in Article 5.

 

1.41“Salary Deferral Plan” shall mean the deferred compensation agreements,
effective as of September 1, 2002, entered into between First Federal Bank (now
known as First Federal Bank of the Midwest) and the applicable individual
identified in such agreement, including such agreements as have been attested to
by the First Federal Bank of the Midwest (each, a “Salary Deferral Plan”), with
respect to amounts credited to such Salary Deferral Plan.

 

1.42“Scheduled Distribution” shall mean the distribution set forth in Section
4.1.

 

1.43“Separation from Service” shall mean a termination of services provided by a
Participant to his or her Employer, whether voluntarily or involuntarily, other
than by reason of death or Disability, as determined by the Committee in
accordance with Treas. Reg. §1.409A-1(h). In determining whether a Participant
has experienced a Separation from Service, the following provisions shall apply:

 

(a)For a Participant who provides services to an Employer as an Employee, except
as otherwise provided in part (c) of this Section, a Separation from Service
shall occur when such Participant has experienced a Separation from Service with
such Employer. A Participant shall be considered to have experienced a
Separation from Service when the facts and circumstances indicate that the
Participant and his or her Employer reasonably anticipate that either (i) no
further services will be performed for the Employer after a certain date, or
(ii) that the level of bona fide services the Participant will perform for the
Employer after such date (whether as an Employee or as an independent
contractor) will permanently decrease to no more than 20% of the average level
of bona fide services performed by such Participant (whether as an Employee or
an independent contractor) over the immediately preceding 36-month period (or
the full period of services to the Employer if the Participant has been
providing services to the Employer less than 36 months).

 

If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.

 

   -7-

 

 

(b)For a Participant who provides services to an Employer as an independent
contractor, except as otherwise provided in part (c) of this Section, a
Separation from Service shall occur upon the expiration of the contract (or in
the case of more than one contract, all contracts) under which services are
performed for such Employer, provided that the expiration of such contract(s) is
determined by the Committee to constitute a good-faith and complete termination
of the contractual relationship between the Participant and such Employer.

 

(c)For a Participant who provides services to an Employer as both an Employee
and an independent contractor, a Separation from Service generally shall not
occur until the Participant has ceased providing services for such Employer as
both as an Employee and as an independent contractor, as determined in
accordance with the provisions set forth in parts (a) and (b) of this Section,
respectively. Similarly, if a Participant either (i) ceases providing services
for an Employer as an independent contractor and begins providing services for
such Employer as an Employee, or (ii) ceases providing services for an Employer
as an Employee and begins providing services for such Employer as an independent
contractor, the Participant will not be considered to have experienced a
Separation from Service until the Participant has ceased providing services for
such Employer in both capacities, as determined in accordance with the
applicable provisions set forth in parts (a) and (b) of this Section.

 

Notwithstanding the foregoing provisions in this part (c), if a Participant
provides services for an Employer as both an Employee and as a Director, to the
extent permitted by Treas. Reg. §1.409A-1(h)(5) the services provided by such
Participant as a Director shall not be taken into account in determining whether
the Participant has experienced a Separation from Service as an Employee, and
the services provided by such Participant as an Employee shall not be taken into
account in determining whether the Participant has experienced a Separation from
Service as a Director.

 

1.44“Specified Employee” shall mean any Participant who is determined to be a
“key employee” (as defined under Code Section 416(i) without regard to paragraph
(5) thereof) for the applicable period, as determined annually by the Committee
in accordance with Treas. Reg. §1.409A-1(i). In determining whether a
Participant is a Specified Employee, the following provisions shall apply:

 

(a)The Committee’s identification of the individuals who fall within the
definition of “key employee” under Code Section 416(i) (without regard to
paragraph (5) thereof) shall be based upon the 12-month period ending on each
December 31st (referred to below as the “identification date”). In applying the
applicable provisions of Code Section 416(i) to identify such individuals,
“compensation” shall be determined in accordance with Treas. Reg. §1.415(c)-2(a)
without regard to (i) any safe harbor provided in Treas. Reg. §1.415(c)-2(d),
(ii) any of the special timing rules provided in Treas. Reg. §1.415(c)-2(e), and
(iii) any of the special rules provided in Treas. Reg. §1.415(c)-2(g); and



 

   -8-

 

 

(b)Each Participant who is among the individuals identified as a “key employee”
in accordance with part (a) of this Section shall be treated as a Specified
Employee for purposes of this Plan if such Participant experiences a Separation
from Service during the 12-month period that begins on the April 1st following
the applicable identification date.

 

1.45“Stock” shall mean First Defiance Financial Corp. common stock, $0.01 par
value, or any other equity securities of the Company designated by the
Committee.

 

1.46“Supplemental Contributions” shall mean the Company Supplemental
Contributions determined in accordance with Section 3.5(c).

 

1.47“Supplemental Matching Contribution” shall mean, for any one Plan Year, the
Supplemental Matching Contributions determined in accordance with Section
3.5(c)(1).

 

1.48“Supplemental Nonelective Contribution” shall mean, for any one Plan Year,
the Supplemental Nonelective Contributions determined in accordance with Section
3.5(c)(2).

 

1.49“Termination Benefit” shall mean the benefit set forth in Article 6.

 

1.50“Transfer Account” shall mean any and all such balances accrued by a
Participant under a Salary Deferral Plan shall be credited to the Participant’s
Transfer Account (subject to the terms and conditions of this Plan) on or around
December 31, 2005.

 

1.51“Treasury Guidance” shall mean any official releases of the Department of
Treasury and the Internal Revenue Service including regulations, notices,
revenue rulings, revenue procedures and other like official materials.

 

1.52“Trust” shall mean one or more trusts established by the Company in
accordance with Article 15.

 

1.53“Unforeseeable Financial Emergency” shall mean a severe financial hardship
of the Participant resulting from (a) an illness or accident of the Participant,
the Participant’s spouse, the Participant’s Beneficiary or the Participant’s
dependent (as defined in Code Section 152 without regard to paragraphs (b)(1),
(b)(2) and (d)(1)(b) thereof), (b) a loss of the Participant’s property due to
casualty, or (c) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined by the Committee based on the relevant facts and
circumstances.

 

1.54“Years of Service” shall mean the total number of full years in which a
Participant has been employed by one or more Employers. For purposes of this
definition, a year of employment shall be a 365 day period (or 366 day period in
the case of a leap year) that, for the first year of employment, commences on
the Employee's date of hiring and that, for any subsequent year, commences on an
anniversary of that hiring date. The Committee shall make a determination as to
whether any partial year of employment shall be counted as a Year of Service.

 

ARTICLE 2

Selection, Enrollment, Eligibility

 

2.1Selection by Committee Participation in the Plan shall be limited to
Directors and, as determined by the Committee in its sole discretion, a select
group of management or highly compensated Employees. The Committee shall
determine, in its sole discretion, from among the select group of management or
highly compensated Employees, which Employees may actually participate in this
Plan and which benefits of the Plan will apply to the selected Employee. A
Employee selected for participation is not necessarily eligible for all benefits
of the Plan, e.g. a Participant may be eligible to make Deferral Contributions,
but not be eligible to receive Employer Contributions.

 

   -9-

 

 

2.2Enrollment and Eligibility Requirements; Commencement of Participation

 

(a)As a condition to participation, each Director or selected Employee who is
eligible to participate in the Plan effective as of the first day of a Plan Year
shall complete, execute and return to the Committee a Plan Agreement, an
Election Form and a Beneficiary Designation Form, prior to the first day of such
Plan Year, or such other earlier deadline as may be established by the Committee
in its sole discretion. In addition, the Committee shall establish from time to
time such other enrollment requirements as it determines, in its sole
discretion, are necessary.

 

(b)A Director or selected Employee who first becomes eligible to participate in
this Plan after the first day of a Plan Year must complete these requirements to
submit an Election Form and a Beneficiary Designation Form within thirty (30)
days after he or she first becomes eligible to participate in the Plan, or
within such other earlier deadline as may be established by the Committee, in
its sole discretion, in order to participate for that Plan Year. In such event,
such person’s participation in this Plan shall not commence earlier than the
date determined by the Committee pursuant to Section 2.2(c) and such person
shall not be permitted to defer under this Plan any portion of his or her Base
Salary, Bonus, LTIP Amounts, Commissions and/or Director Fees that are paid with
respect to services performed prior to his or her participation commencement
date, except to the extent permissible under Code Section 409A and related
Treasury Guidance.

 

(c)Each Director or selected Employee who is eligible to participate in the Plan
shall commence participation in the Plan on the date that the Committee
determines, in its sole discretion, that the Director or Employee has met all
enrollment requirements set forth in this Plan and required by the Committee,
including returning all required documents to the Committee within the specified
time period. Notwithstanding the foregoing, the Committee shall process such
Participant’s deferral election as soon as administratively practicable after
such deferral election is submitted to and accepted by the Committee.

 

(d)If a Director or an Employee fails to meet all requirements contained in this
Section 2.2 within the period required, that Director or Employee shall not be
eligible to participate in the Plan during such Plan Year. A Director or an
Employee who has been eligible for and enrolled in the Plan with respect to any
form of deferred compensation under Article 3 at an earlier date who is
subsequently made eligible for a different type or form of deferred compensation
under Article 3 shall not again be required to re-enroll, except to the extent
necessary to make any election that might be specifically required for the new
form or type of deferred compensation.

 

   -10-

 

 

2.3Termination of a Participant’s Eligibility. If the Committee determines that
an Employee Participant no longer qualifies as a member of a select group of
management or highly compensated employees, as membership in such group is
determined in accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA,
or that the inclusion of Directors in this Plan could jeopardize the status of
this Plan as a plan intended to be “unfunded” and “maintained by an employer
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees” within the meaning of ERISA
Sections 201(2), 301(a)(3) and 401(a)(1), the Committee shall have the right, in
its sole discretion, to (i) terminate any deferral election the Participant has
made for the remainder of the Plan Year in which the Committee makes such
determination, (ii) prevent the Participant from making future deferral
elections, and/or (iii) take further action that the Committee deems
appropriate. Notwithstanding the foregoing, in the event of a Termination of the
Plan, the termination of the affected Participants’ eligibility for
participation in the Plan shall not be governed by this Section 2.3, but rather
shall be governed by Section 11.1. In the event that a Participant is no longer
eligible to defer compensation under this Plan, the Participant’s Account
Balance shall continue to be governed by the terms of this Plan until such time
as the Participant’s Account Balance is paid in accordance with the terms of
this Plan.

 

ARTICLE 3

Deferral Commitments/Company Contribution Amounts/

Vesting/Crediting/Taxes

 

3.1Maximum Deferral

 

(a)Annual Deferral Amount. For each Plan Year, a Participant may elect to defer,
as his or her Annual Deferral Amount, Base Salary, Bonus, Commissions, LTIP
Amounts and/or Director Fees up to the following maximum percentages for each
deferral elected:

 



Deferral  Maximum Percentage  Base Salary   80% Bonus   100% Commissions   80%
LTIP Amounts   100% Director Fees   100%



 

(b)Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, then to the extent
required by Section 3.2 and Code Section 409A and related Treasury Guidance, the
maximum amount of the Participant’s Base Salary, Bonus, Commissions, LTIP
Amounts or Director Fees that may be deferred by the Participant for the Plan
Year shall be determined by applying the percentages set forth in Section 3.1(a)
to the portion of such compensation attributable to services performed after the
date that the Participant’s deferral election is made.

 

3.2Minimum Deferrals

 

(a)Annual Deferral Amount. For each Plan Year, a Participant may elect to defer,
as his or her Annual Deferral Amount, Base Salary, Bonus, Commissions, LTIP
Amounts and/or Director Fees in the following minimum amounts for each deferral
elected:

 

   -11-

 

 



Deferral  Minimum Amount  Base Salary, Bonus, Commissions and/or LTIP Amounts  $
2,000 aggregate  Director Fees  $0 



 

If the Committee determines, in its sole discretion, prior to the beginning of a
Plan Year that a Participant has made an election for less than the stated
minimum amounts, or if no election is made, the amount deferred shall be zero.

 

(b)Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, the minimum Annual
Deferral Amount shall be an amount equal to the minimum set forth above,
multiplied by a fraction, the numerator of which is the number of complete
months remaining in the Plan Year and the denominator of which is 12.

 

3.3Election to Defer; Effect of Election FormGeneral Timing Rule for Deferral
Elections. Except as otherwise provided in this Section 3.3(a), in order for a
Participant to make a valid election to defer Base Salary, Bonus, Commissions,
Director Fees and/or LTIP Amounts, the Participant must submit an Election Form
on or before the deadline established by the Committee, which in no event shall
be later than the December 31st preceding the Plan Year in which such
compensation will be earned.

 

Any deferral election made in accordance with this Section 3.3(a) shall be
irrevocable; provided, however, that if the Committee permits or requires
Participants to make a deferral election by the deadline described above for an
amount that qualifies as Performance-Based Compensation, the Committee may
permit a Participant to subsequently change his or her deferral election for
such compensation by submitting a new Election Form in accordance with Section
3.3(d) below.

 

(a)Timing of Deferral Elections for Newly Eligible Plan Participants. A Director
or selected Employee who first becomes eligible to participate in the Plan on or
after the beginning of a Plan Year, as determined in accordance with Treas. Reg.
§1.409A- 2(a)(7)(ii) and the “plan aggregation” rules provided in Treas. Reg.
§1.409A-1(c)(2), may be permitted to make an election to defer the portion of
Base Salary, Bonus, Commissions, Director Fees and/or LTIP Amounts attributable
to services to be performed after such election, provided that the Participant
submits an Election Form on or before the deadline established by the Committee,
which in no event shall be later than 30 days after the Participant first
becomes eligible to participate in the Plan.

 

If a deferral election made in accordance with this Section 3.3(b) relates to
compensation earned based upon a specified performance period, the amount
eligible for deferral shall be equal to (i) the total amount of compensation for
the performance period, multiplied by (ii) a fraction, the numerator of which is
the number of days remaining in the service period after the Participant’s
deferral election is made, and the denominator of which is the total number of
days in the performance period.

 

   -12-

 

 

Any deferral election made in accordance with this Section 3.3(b) shall become
irrevocable no later than the 30th day after the date the Director or selected
Employee becomes eligible to participate in the Plan.

 

(b)Timing of Deferral Elections for Fiscal Year Compensation. In the event that
the fiscal year of an Employer is different than the taxable year of a
Participant, the Committee may determine that a deferral election may be made
for “fiscal year compensation” (as defined below), by submitting an Election
Form on or before the deadline established by the Committee, which in no event
shall be later than the last day of the Employer’s fiscal year immediately
preceding the fiscal year in which the services related to such compensation
will begin to be performed. For purposes of this Section, the term “fiscal year
compensation” shall only include Bonus and LTIP Amounts relating to a service
period coextensive with one or more consecutive fiscal years of the Employer, of
which no amount is paid or payable during the Employer’s fiscal year(s) that
constitute the service period.

 

A deferral election made in accordance with this Section 3.3(c) shall be
irrevocable; provided, however, that if the Committee permits or requires
Participants to make a deferral election by the deadline described in this
Section 3.3(c) for an amount that qualifies as Performance-Based Compensation,
the Committee may permit a Participant to subsequently change his or her
deferral election for such compensation by submitting a new Election Form in
accordance with 3.3(d) below.

 

(d)Timing of Deferral Elections for Performance-Based Compensation. Subject to
the limitations described below, the Committee may determine that an irrevocable
deferral election for an amount that qualifies as Performance-Based Compensation
may be made by submitting an Election Form on or before the deadline established
by the Committee, which in no event shall be later than 6 months before the end
of the performance period.

 

In order for a Participant to be eligible to make a deferral election for
Performance-Based Compensation in accordance with the deadline established
pursuant to this Section 3.3(d), the Participant must have performed services
continuously from the later of (i) the beginning of the performance period for
such compensation, or (ii) the date upon which the performance criteria for such
compensation are established, through the date upon which the Participant makes
the deferral election for such compensation. In no event shall a deferral
election submitted under this Section 3.3(d) be permitted to apply to any amount
of Performance-Based Compensation that has become readily ascertainable.

 

(e)Timing Rule for Deferral of Compensation Subject to Risk of Forfeiture. With
respect to compensation (i) to which a Participant has a legally binding right
to payment in a subsequent year, and (ii) that is subject to a forfeiture
condition requiring the Participant’s continued services for a period of at
least 12 months from the date the Participant obtains the legally binding right,
the Committee may determine that an irrevocable deferral election for such
compensation may be made by timely delivering an Election Form to the Committee
in accordance with its rules and procedures, no later than the 30th day after
the Participant obtains the legally binding right to the compensation, provided
that the election is made at least 12 months in advance of the earliest date at
which the forfeiture condition could lapse, as determined in accordance with
Treas. Reg. §1.409A-2(a)(5).

 



   -13-

 

 

Any deferral election(s) made in accordance with this Section 3.3(e) shall
become irrevocable no later than the 30th day after the Participant obtains the
legally binding right to the compensation subject to such deferral election(s).

 

3.4Withholding and Crediting of Annual Deferral Amounts

 

(a)For each Plan Year, the Base Salary portion of the Annual Deferral Amount
shall be withheld from each regularly scheduled Base Salary payroll in equal
amounts, as adjusted from time to time for increases and decreases in Base
Salary. The Bonus, Commissions, LTIP Amounts and/or Director Fees portion of the
Annual Deferral Amount shall be withheld at the time the Bonus, Commissions,
LTIP Amounts or Director Fees are or otherwise would be paid to the Participant,
whether or not this occurs during the Plan Year itself. Annual Deferral Amounts
shall be credited to a Participant’s Deferral Account at the time such amounts
would otherwise have been paid to the Participant.

 

(b)Notwithstanding any provision or election under this Plan to the contrary, if
necessary to comply with Code Section 409A or to facilitate administration of
the Company’s payroll system, the Committee, in its sole discretion, may choose
to either (i) not withhold Base Salary or Commissions during any payroll period
in which any portion of such Base Salary or Commissions relates to services
performed in a prior Plan Year, or (ii) withhold Base Salary or Commissions
during any payroll period in which any portion of such Base Salary or
Commissions relates to services performed in a prior Plan Year in accordance
with the Participant’s deferral election submitted for the prior Plan Year.
Accordingly, in order to carry out the intent of this provision, the Committee
may adjust a Participant’s Base Salary or Commissions deferral election
submitted pursuant to this Article 3.

 

3.5Company Contributions.

 

(a)For each Plan Year, an Employer may be required to credit amounts to a
Participant’s Required Company Contribution subaccount in accordance with
employment or other agreements entered into between the Participant and the
Employer. Such amounts shall be credited on the date or dates prescribed by such
agreements.

 

(b)For each Plan Year, an Employer, in its sole discretion, may, but is not
required to, credit any amount it desires to any Participant’s Discretionary
Contribution Account under this Plan, which amount shall be for that Participant
the Company Contribution Amount for that Plan Year. The amount so credited to a
Participant may be smaller or larger than the amount credited to any other
Participant, and the amount credited to any Participant for a Plan Year may be
zero, even though one or more other Participants receive a Company Contribution
Amount for that Plan Year. The Company Contribution Amount described in this
Section 3.5(b), if any, shall be credited on a date or dates to be determined by
the Committee, in its sole discretion.

 

(c)Company Supplemental Contributions:

 

(1)  Supplemental Matching Contributions. Each Designated Participant who is
eligible to receive a matching montribution under the Qualified Plan shall be
entitled to receive a Supplemental Matching Contribution as defined herein. The
Supplemental Matching Contribution is the amount equal to the excess, if any, of
A minus B, where:

 

“A” is the matching contribution that would have been contributed to the
Qualified Plan and allocated to the Participant for the Taxable Year, determined
without the limitations imposed by Code §402(g), §401(a)(4), §401(a)(17) or §415
calculated using the Participant’s Compensation for the Taxable Year; and

“B” is the actual matching contribution made on behalf of the Participant’s
account under the Qualified Plan for the Taxable Year.

 

   -14-

 

 

(2)   Supplemental Nonelective Contributions. Each Designated Participant who is
eligible to receive a nonelective contribution under the Qualified Plan shall be
entitled to receive a Supplemental Nonelective Contribution as defined herein.
The Supplemental Nonelective Contribution is the amount equal to the excess, if
any, of C minus D, where:

 

“C” is the nonelective contribution that would have been contributed to the
Qualified Plan and allocated to the Participant for the Taxable Year, determined
without the limitations imposed by Code §401(a)(4), §401(a)(17), or §415
calculated using the Participant’s Compensation for the Taxable Year; and

 

“D” is the actual nonelective contribution made on behalf of the Participant’s
account under the Qualified Plan for the Taxable Year.

 

(d)If not otherwise specified in the Participant’s employment or other agreement
entered into between the Participant and the Employer, or as set forth in this
Plan, the amount (or the method or formula for determining the amount) of a
Participant’s Company Contribution shall be set forth in writing in one or more
documents, which shall be deemed to be incorporated into this Plan in accordance
with Section 1.34, no later than the date on which such Company Contribution
Amount is credited to the applicable Company Contributions Account of the
Participant.

 

3.6Vesting.

 

(a)A Participant shall at all times be 100% vested in his or her Deferral
Account and Transfer Account.

 

(b)A Participant shall be vested in his or her Company Contribution Account in
accordance with:

 

(1)The vesting schedule(s) set forth in his or her Plan Agreement, employment
agreement or any other agreement entered into between the Participant and his or
her Employer.

 

(2)If not addressed in such agreements described in subparagraph (1), a vesting
schedule declared by the Committee in its sole discretion.

 

(3)If not addressed as provided in subparagraphs (1 or 2), the Participant shall
be deemed 100% vested in any Company Contribution not subject to a vesting
schedule described in subparagraph (1 or 2).

 

(4)Each different type of Company Contribution may be subject to a different
vesting schedule and each year’s contributions of any type may be subject to a
different vesting schedule; the Company Contribution account does not have to be
subject to only one or a uniform vesting schedule.

 

   -15-

 

 

(c)Notwithstanding anything to the contrary contained in this Section 3.6, upon
a Participant’s (i) death while employed by an Employer, (ii) Disability, or
(iii) Retirement that occurs on or after the Participant’s attainment of age
sixty-five (65), the Participant’s Company Contribution Account shall
immediately become 100% vested (if it is not already vested in accordance with
the above vesting schedules).

 

3.7Crediting/Debiting of Account Balances In accordance with, and subject to,
the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant's Account Balance in accordance with the following rules:

 

(a)Measurement Funds. Subject to the restrictions found in Section 3.7(c) below,
the Participant may elect one or more of the measurement funds selected by the
Committee, in its sole discretion, which are based on certain mutual funds (the
“Measurement Funds”), for the purpose of crediting or debiting additional
amounts to his or her Account Balance. As necessary, the Committee may, in its
sole discretion, discontinue, substitute or add a Measurement Fund. Each such
action will take effect as of the first day of the first calendar quarter that
begins at least thirty (30) days after the day on which the Committee gives
Participants advance written notice of such change.

 

(b)Election of Measurement Funds. Subject to the restrictions found in Section
3.7(c) below, a Participant, in connection with his or her initial deferral
election in accordance with Section 3.70 above, shall elect, on the Election
Form, one or more Measurement Fund(s) (as described in Section 3.7(a) above) to
be used to determine the amounts to be credited or debited to his or her Account
Balance. If a Participant does not elect any of the Measurement Funds as
described in the previous sentence, the Participant’s Account Balance shall
automatically be allocated into the lowest-risk Measurement Fund, as determined
by the Committee, in its sole discretion. Subject to the restrictions found in
Section 3.7(c) below, the Participant may (but is not required to) elect, by
submitting an Election Form to the Committee that is accepted by the Committee,
to add or delete one or more Measurement Fund(s) to be used to determine the
amounts to be credited or debited to his or her Account Balance, or to change
the portion of his or her Account Balance allocated to each previously or newly
elected Measurement Fund. If an election is made in accordance with the previous
sentence, it shall apply as of the first business day deemed reasonably
practicable by the Committee, in its sole discretion, and shall continue
thereafter for each subsequent day in which the Participant participates in the
Plan, unless changed in accordance with the previous sentence. Notwithstanding
the foregoing, the Committee, in its sole discretion, may impose limitations on
the frequency with which one or more of the Measurement Funds elected in
accordance with this Section may be added or deleted by such Participant;
furthermore, the Committee, in its sole discretion, may impose limitations on
the frequency with which the Participant may change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund.

 

   -16-

 

 

(c)First Defiance Stock Unit Fund.

 

(i)The Committee, in its sole discretion, may permit a Participant to initially
elect to irrevocably allocate all or a portion of his or her future Director
Fees, in accordance with the terms of this Plan, to the First Defiance Stock
Unit Fund. Any deferrals of Director Fees allocated to the First Defiance Stock
Unit Fund by such Participant cannot be re-allocated to any other Measurement
Fund and shall only be distributable in actual shares of Stock.

 

(ii)Any stock dividends, cash dividends or other non-cash dividends that would
have been payable on the Stock credited to such Participant’s Account Balance
shall be credited to the Participant’s Account Balance in the form of additional
shares of Stock and shall automatically and irrevocably be deemed to be
re-invested in the First Defiance Stock Unit Fund until such amounts are
distributed to the Participant. The number of shares credited to the Participant
for a particular stock dividend shall be equal to (a) the number of shares of
Stock credited to the Participant’s Account Balance as of the payment date for
such dividend in respect of each share of Stock, multiplied by (b) the number of
additional or fractional shares of Stock actually paid as a dividend in respect
of each share of Stock. The number of shares credited to the Participant for a
particular cash dividend or other non-cash dividend shall be equal to (a) the
number of shares of Stock credited to the Participant’s Account Balance as of
the payment date for such dividend in respect of each share of Stock, multiplied
by (b) the fair market value of the dividend, divided by (c) the “fair market
value” of the Stock on the payment date for such dividend.

 

(iii)The number of shares of Stock credited to the Participant’s Account Balance
may be adjusted by the Committee, in its sole discretion, to prevent dilution or
enlargement of Participants’ rights with respect to the portion of his or her
Account Balance allocated to the First Defiance Stock Unit Fund in the event of
any reorganization, reclassification, stock split, or other unusual corporate
transaction or event which affects the value of the Stock, provided that any
such adjustment shall be made taking into account any crediting of shares of
Stock to the Participant under Section 3.7.

 

(iv)For purposes of this Section 3.7(c), the “fair market value” of the Stock
shall be determined by the Committee in its sole discretion.

 

(d)Proportionate Allocation. In making any election described in Section 3.7(b)
above, the Participant shall specify on the Election Form, in increments of one
percent (1%), the percentage of his or her Account Balance or Measurement Fund,
as applicable, to be allocated/reallocated.

 

(e)Crediting or Debiting Method. The performance of each Measurement Fund
(either positive or negative) will be determined on a daily basis based on the
manner in which such Participant’s Account Balance has been hypothetically
allocated among the Measurement Funds by the Participant.

 

   -17-

 

 

(f)No Actual Investment. Notwithstanding any other provision of this Plan that
may be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant's election of any such Measurement
Fund, the allocation of his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant's Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that the Company or the Trustee (as that term is defined in
the Trust), in its own discretion, decides to invest funds in any or all of the
investments on which the Measurement Funds are based, no Participant shall have
any rights in or to such investments themselves. Without limiting the foregoing,
a Participant's Account Balance shall at all times be a bookkeeping entry only
and shall not represent any investment made on his or her behalf by the Company
or the Trust; the Participant shall at all times remain an unsecured creditor of
the Company.

 

3.8FICA and Other Taxes.

 

(a)Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary, Bonus, Commissions
and/or LTIP Amounts that is not being deferred, in a manner determined by the
Employer(s), the Participant’s share of FICA and other employment taxes on such
Annual Deferral Amount. If necessary, the Committee may reduce the Annual
Deferral Amount in order to comply with this Section 3.8.

 

(b)Company Contribution Account. When a Participant becomes vested in a portion
of his or her Company Contribution Account, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary, Bonus, Commissions
and/or LTIP Amounts that is not deferred, in a manner determined by the
Employer(s), the Participant’s share of FICA and other employment taxes on such
Company Contribution Amount. If necessary, the Committee may reduce the vested
portion of the Participant’s Company Contribution Account, as applicable, in
order to comply with this Section 3.8.

 

(c)Distributions. The Participant’s Employer(s), or the trustee of the Trust,
shall withhold from any payments made to a Participant under this Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.

 

ARTICLE 4

Scheduled Distribution; Unforeseeable Financial Emergencies

 

4.1Scheduled Distribution In connection with each election to defer an Annual
Deferral Amount, a Participant may irrevocably elect to receive a Scheduled
Distribution, in the form of a lump sum payment, from the Plan with respect to
all or a portion of the Annual Deferral Amount. The Scheduled Distribution shall
be a lump sum payment in an amount that is equal to the portion of the Annual
Deferral Amount the Participant elected to have distributed as a Scheduled
Distribution, plus amounts credited or debited in the manner provided in Section
3.7 above on that amount, calculated as of the close of business on or around
the date on which the Scheduled Distribution becomes payable. Subject to the
other terms and conditions of this Plan, each Scheduled Distribution elected
shall be paid out during a sixty (60) day period commencing immediately after
the first day of any Plan Year designated by the Participant (the “Scheduled
Distribution Date”). A Participant may only select one Scheduled Distribution
Date for each elected Scheduled Distribution; a Participant may not elect to
receive a Scheduled Distribution in the form of installment payments. The Plan
Year designated by the Participant must be at least three (3) Plan Years after
the end of the Plan Year to which the Participant’s deferral election described
in Section 3.3 relates. By way of example, if a Scheduled Distribution is
elected for Annual Deferral Amounts that are earned in the Plan Year commencing
January 1, 2008, the earliest Scheduled Distribution Date that may be designated
by a Participant would be January 1, 2012, and the Scheduled Distribution would
become payable during the sixty (60) day period commencing immediately after
such Scheduled Distribution Date.

 

   -18-

 

 

4.2Postponing Scheduled Distributions A Participant may elect to postpone a
Scheduled Distribution described in Section 4.1 above, and have such amount paid
out during a sixty (60) day period commencing immediately after an allowable
alternative Benefit Distribution Date designated by the Participant in
accordance with this Section 4.2. In order to make this election, the
Participant must submit a new Election Form to the Committee in accordance with
the following criteria:

 

(a)The election of the new Benefit Distribution Date shall have no effect until
at least 12 months after the date on which the election is made and such
Scheduled Distribution Election Form must be submitted to and accepted by the
Committee in its sole discretion at least twelve (12) months prior to the
Participant's previously designated Scheduled Distribution Date;

 

(b)The new Benefit Distribution Date selected by the Participant must be the
first day of a Plan Year, and must be at least five years after the previously
designated Benefit Distribution Date; and

 

(c)The election must be made at least 12 months prior to the Participant’s
previously designated Benefit Distribution Date for such Scheduled Distribution.

 

For purposes of applying the provisions of this Section 4.2, a Participant’s
election to postpone a Scheduled Distribution shall not be considered to be made
until the date on which the election becomes irrevocable. Such an election shall
become irrevocable no later than the date that is 12 months prior to the
Participant’s previously designated Benefit Distribution Date for such Scheduled
Distribution.

 

4.3Other Benefits Take Precedence Over Scheduled Distributions Should a Benefit
Distribution Date occur that triggers a benefit under Articles 5, 6, 7 or 8, any
Annual Deferral Amount that is subject to a Scheduled Distribution election
under Section 4.1 shall not be paid in accordance with Section 4.1, but shall be
paid in accordance with the other applicable Article. Notwithstanding the
foregoing, the Committee shall interpret this Section 4.3 in a manner that is
consistent with Code Section 409A and other applicable tax law, including but
not limited to Treasury guidance and Regulations issued after the effective date
of this Plan.

 

4.4Payout/Suspensions for Unforeseeable Financial Emergencies

 

(a)If the Participant experiences an Unforeseeable Financial Emergency, the
Participant may petition the Committee to suspend deferrals of Base Salary,
Bonus, Commissions, Director Fees and LTIP Amounts to the extent deemed
necessary by the Committee to satisfy the Unforeseeable Financial Emergency. If
suspension of deferrals is not sufficient to satisfy the Participant’s
Unforeseeable Financial Emergency, or if suspension of deferrals is not required
under Code Section 409A and other applicable tax law, the Participant may
further petition the Committee to receive a partial or full payout from the
Plan. The Participant shall only receive a payout from the Plan to the extent
such payout is deemed necessary by the Committee to satisfy the Participant’s
Unforeseeable Financial Emergency, plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution.

 

   -19-

 

 

(b)The payout shall not exceed the lesser of (i) the Participant's vested
Account Balance, calculated as of the close of business on or around the date on
which the amount becomes payable, as determined by the Committee in its sole
discretion, or (ii) the amount necessary to satisfy the Unforeseeable Financial
Emergency, plus amounts necessary to pay taxes reasonably anticipated as a
result of the distribution. Notwithstanding the foregoing, a Participant may not
receive a payout from the Plan to the extent that the Unforeseeable Financial
Emergency is or may be relieved (A) through reimbursement or compensation by
insurance or otherwise, (B) by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not itself cause severe financial
hardship or (C) by suspension of deferrals under this Plan, if the Committee, in
its sole discretion, determines that suspension is required by Code Section 409A
and other applicable tax law.

 

If the Committee, in its sole discretion, approves a Participant’s petition for
suspension, the Participant’s deferrals under this Plan shall be suspended as of
the date of such approval. If the Committee, in its sole discretion, approves a
Participant’s petition for suspension and payout, the Participant’s deferrals
under this Plan shall be suspended as of the date of such approval and the
Participant shall receive a payout from the Plan within sixty (60) days of the
date of such approval.

 

If the Committee, in its sole discretion, approves a Participant’s petition for
payout from the Plan, the Participant’s Benefit Distribution Date for such
payout shall be the date on which such Committee approval occurs and such payout
shall be distributed to the Participant in a lump sum no later than 60 days
after such Benefit Distribution Date. In addition, in the event of such approval
the Participant’s outstanding deferral elections under the Plan shall be
cancelled.

 

(c)A Participant’s deferral elections under this Plan shall also be cancelled to
the extent the Committee determines that such action is required for the
Participant to obtain a hardship distribution from an Employer’s 401(k) plan
pursuant to Treas. Reg. §1.401(k)-1(d)(3).

 

(d)Notwithstanding the foregoing, the Committee shall interpret all provisions
relating to suspension and/or payout under this Section 4.4 in a manner that is
consistent with Code Section 409A and other applicable tax law, including but
not limited to Treasury guidance and Regulations issued after the effective date
of this Plan.

 

   -20-

 

 

ARTICLE 5

 

5.1Retirement Benefit A Participant who Retires shall receive, as a Retirement
Benefit, his or her vested Account Balance, calculated as of the close of
business on or around the Participant’s Benefit Distribution Date, as determined
by the Committee in its sole discretion. If a Participant experiences a
Separation from Service that qualifies as a Retirement, the Participant shall be
eligible to receive his or her vested Account Balance in either a lump sum or
annual installment payments, as elected by the Participant in accordance with
Section 5.2 (the “Retirement Benefit”). A Participant’s Retirement Benefit shall
be calculated as of the close of business on or around the applicable Benefit
Distribution Date for such benefit, which shall be (i) the first day after the
end of the 6-month period immediately following the date on which the
Participant experiences such Separation from Service if the Participant is a
Specified Employee, and (ii) for all other Participants, the date on which the
Participant experiences a Separation from Service; provided, however, if a
Participant changes the form of distribution for the Retirement Benefit in
accordance with Section 5.2(b), the Benefit Distribution Date for the Retirement
Benefit shall be determined in accordance with Section 5.2(b).

 

5.2Payment of Retirement Benefit

 

(a)A Participant, in connection with his or her commencement of participation in
the Plan, shall elect on an Election Form to receive the Retirement Benefit in a
lump sum or pursuant to an Annual Installment Method of up to fifteen (15)
years. If a Participant does not make any election with respect to the payment
of the Retirement Benefit, then such Participant shall be deemed to have elected
to receive the Retirement Benefit in a lump sum.

 

(b)A Participant may change the form of payment of the Retirement Benefit by
submitting an Election Form to the Committee in accordance with the following
criteria:

 

(i)The election shall not take effect until at least 12 months after the date on
which the election is made;

 

(ii)The new Benefit Distribution Date for the Participant’s Retirement Benefit
shall be 5 years after the Benefit Distribution Date that would otherwise have
been applicable to such benefit; and

 

(iii)The election must be made at least 12 months prior to the Benefit
Distribution Date that would otherwise have been applicable to the Participant’s
Retirement Benefit.

 

For purposes of applying the provisions of this Section 5.2, a Participant’s
election to change the form of payment for the Retirement Benefit shall not be
considered to be made until the date on which the election becomes irrevocable.
Such an election shall become irrevocable no later than the date that is 12
months prior to the Benefit Distribution Date that would otherwise have been
applicable to the Participant’s Retirement Benefit. Subject to the requirements
of this Section 5.2, the Election Form most recently accepted by the Committee
that has become effective shall govern the form of payout of the Participant’s
Retirement Benefit.

 

Notwithstanding the foregoing, the Committee shall interpret all provisions
relating to changing the Retirement Benefit election under this Section 5.2 in a
manner that is consistent with Code Section 409A and other applicable tax law,
including but not limited to Treasury Guidance or Regulations issued after the
effective date of this Plan.

 

(c)The lump sum payment shall be made, or installment payments shall commence,
no later than sixty (60) days after the Participant’s Benefit Distribution Date.
Remaining installments, if any, shall be paid no later than sixty (60) days
after each anniversary of the Participant’s Benefit Distribution Date.

 

   -21-

 

 

ARTICLE 6

 

6.1Termination Benefit. If a Participant experiences a Separation from Service
that does not qualify as a Retirement, the Participant shall receive his or her
vested Account Balance in the form of a lump sum payment (the “Termination
Benefit”). A Participant’s Termination Benefit shall be calculated as of the
close of business on or around the Benefit Distribution Date for such benefit,
which shall be (i) the first day after the end of the 6-month period immediately
following the date on which the Participant experiences such Separation from
Service if the Participant is a Specified Employee, and (ii) for all other
Participants, the date on which the Participant experiences a Separation from
Service.

 

6.2Payment of Termination Benefit The Termination Benefit shall be paid to the
Participant in a lump sum payment no later than sixty (60) days after the
Participant’s Benefit Distribution Date.

 

ARTICLE 7

 

7.1Disability Benefit If a Participant becomes Disabled prior to the occurrence
of a distribution event described in Articles 5 and 6, as applicable, the
Participant shall receive his or her vested Account Balance in the form of a
lump sum payment (the “Disability Benefit”). The Disability Benefit shall be
calculated as of the close of business on or around the Participant’s Benefit
Distribution Date for such benefit, which shall be the date on which the
Participant becomes Disabled.

 

7.2Payment of Disability Benefit. The Disability Benefit shall be paid to the
Participant no later than 60 days after the Participant’s Benefit Distribution
Date.

 

ARTICLE 8

 

8.1Death Benefit In the event of a Participant’s death prior to the complete
distribution of his or her vested Account Balance, the Participant's
Beneficiary(ies) shall receive the Participant's unpaid vested Account Balance
in a lump sum payment (the “Death Benefit”). The Death Benefit shall be
calculated as of the close of business on or around the Benefit Distribution
Date for such benefit, which shall be the date on which the Committee is
provided with proof that is satisfactory to the Committee of the Participant’s
death.

 

8.2Payment of Death Benefit The Death Benefit shall be paid to the Participant’s
Beneficiary(ies) no later than sixty (60) days after the Participant’s Benefit
Distribution Date.

 

ARTICLE 9

Beneficiary Designation

 

9.1Beneficiary Each Participant shall have the right, at any time, to designate
his or her Beneficiary(ies) (both primary as well as contingent) to receive any
benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

 

   -22-

 

 

9.2Beneficiary Designation; Change; Spousal Consent A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee's rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, spousal
consent is required and shall be provided in a form designated by the Committee,
executed by such Participant's spouse and returned to the Committee. Upon the
acceptance by the Committee of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be canceled. The Committee shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Committee prior to his or her death.

 

9.3Acknowledgment No designation or change in designation of a Beneficiary shall
be effective until received and acknowledged in writing by the Committee or its
designated agent.

 

9.4No Beneficiary Designation If a Participant fails to designate a Beneficiary
as provided in Sections 9.1, 9.2 and 9.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant's benefits, then the Participant's designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant's estate.

 

Any beneficiary designation made by a Participant of an individual who was a
spouse of the Participant at the date of the designation, but from whom the
Participant was subsequently divorced, shall be deemed automatically revoked
unless the Participant affirms or reinstates such designation subsequent to the
divorce or a domestic relations court order created at the time of the divorce
requires that the beneficiary be the former spouse.

 

9.5Doubt as to Beneficiary If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant's Employer to
withhold such payments until this matter is resolved to the Committee's
satisfaction.

 

9.6Discharge of Obligations The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant's Plan Agreement shall terminate upon such full payment of
benefits.

 

 

ARTICLE 10

Leave of Absence

 

10.1Paid Leave of Absence If a Participant is authorized by the Participant's
Employer to take a paid leave of absence from the employment of the Employer,
(i) the Participant shall continue to be considered eligible for the benefits
provided in Articles 4, 5, 6, 7 or 8 in accordance with the provisions of those
Articles, and (ii) the Annual Deferral Amount shall continue to be withheld
during such paid leave of absence in accordance with Section 3.2.

 

   -23-

 

 

10.2Unpaid Leave of Absence If a Participant is authorized by the Participant's
Employer to take an unpaid leave of absence from the employment of the Employer
for any reason, such Participant shall continue to be eligible for the benefits
provided in Articles 4, 5, 6, 7 or 8 in accordance with the provisions of those
Articles. However, the Participant shall be excused from fulfilling his or her
Annual Deferral Amount commitment that would otherwise have been withheld during
the remainder of the Plan Year in which the unpaid leave of absence is taken.
During the unpaid leave of absence, the Participant shall not be allowed to make
any additional deferral elections. However, if the Participant returns to
employment, the Participant may elect to defer an Annual Deferral Amount for the
Plan Year following his or her return to employment and for every Plan Year
thereafter while a Participant in the Plan, provided such deferral elections are
otherwise allowed and an Election Form is delivered to and accepted by the
Committee for each such election in accordance with Section 3.2 above.

 

ARTICLE 11

Termination of Plan, Amendment or Modification

 

11.1Termination of Plan Although each Employer anticipates that it will continue
the Plan for an indefinite period of time, there is no guarantee that any
Employer will continue the Plan or will not terminate the Plan at any time in
the future. Accordingly, each Employer reserves the right to terminate the Plan
with respect to all of its Participants. In the event of a Plan termination no
new deferral elections shall be permitted for the affected Participants and such
Participants shall no longer be eligible to receive new company contributions.
However, after the Plan termination the Account Balances of such Participants
shall be credited with Annual Deferral Amounts attributable to salary reductions
taken from any type compensation prior to the Plan termination to the extent
deemed necessary to comply with Code Section 409A and related Treasury
Regulations The Measurement Funds available to Participants following the
termination of the Plan shall be comparable in number and type to those
Measurement Funds available to Participants in the Plan Year preceding the Plan
Year in which the Plan termination is effective. Except as provided in the
following paragraphs, subsequent to a Plan termination, Participant Account
Balances shall remain in the Plan and shall not be distributed until such
amounts become eligible for distribution in accordance with the other applicable
provisions of the Plan.

 

Following termination, the Company may distribute each Participant’s Account
Balance, but is not required to so liquidate the Plan, under the following
circumstances:

 

(1)       Dissolution/Bankruptcy. The Company may terminate and liquidate the
Plan within 12 months following a dissolution of a corporate company taxable
under Code §331 or with approval of a Bankruptcy court under 11 U.S.C.
§503(b)(1)(A), provided that the Deferred Compensation is paid to the
Participants and is included in the Participants’ gross income in the latest of
(or, if earlier, the Taxable Year in which the amount is actually or
constructively received): (i) the calendar year in which the plan termination
and liquidation occurs; (ii) the first calendar year in which the amounts no
longer are subject to a Substantial Risk of Forfeiture; or

(iii) the first calendar year in which the payment is administratively
practicable.

 

   -24-

 

 

(2)       Change in Control. The Company may terminate and liquidate the Plan by
irrevocable action taken within the 30 days preceding or the 12 months following
a Change in Control, provided The Company distributes all Plan Accounts (and
must distribute the accounts under any Aggregated Plans which plan The Company
also must terminate and liquidate as to each Participant who has experienced the
Change in Control) within 12 months following the date of Company’s irrevocable
action to terminate and liquidate the Plan and Aggregated Plans. Where the
Change in Control results from an asset purchase transaction, the employer with
discretion to terminate and liquidate the Plan is the employer, or entity, that
is primarily liable after the transaction to pay the Deferred Compensation.

 

(3)       Other. The Company may terminate the Plan for any other reason in The
Company’s discretion provided that: (i) the termination and liquidation does not
occur proximate to a downturn in The Company’s financial health; (ii) The
Company also terminates all Aggregated Plans in which any Participant also is a
participant; (ii) the Plan makes no payments in the 12 months following the date
of Company’s irrevocable action to terminate and liquidate the Plan other than
payments the Plan would have made irrespective of Plan termination; (iii) the
Plan makes all payments within 24 months following the date of Company’s
irrevocable action to terminate and liquidate the Plan; and (iv) The Company
within 3 years following the date of Company’s irrevocable action to terminate
and liquidate the Plan does not adopt a new plan covering any Participant that
would be an Aggregated Plan.

 

(4)       Applicable Treasury Guidance. The Company may terminate and liquidate
the Plan under such other circumstances as Treasury Guidance may permit. Any
adopting Employer can only terminate and liquidate its portion of the Plan (i.e.
make distributions to its affected Participants) with the approval of the
Company and only if such termination and liquidation will be in compliance with
Code section 409A and any related Treasury Guidance.

 

(5)       Rules and Procedures. The Administrator or The Company may establish
such rules and procedures to carry out the termination of the Plan as it deems
necessary to comply with the applicable requirements and limitations of Treas.
Reg. §1.409A-3(j)(4)(ix) and any other Treasury Guidance.

 

11.2Amendment

 

(a)The Company may, at any time, amend or modify the Plan; no Employer other
than the Company may so amend or modify the Plan in whole or in part, regardless
of whether the amendment is limited to that Employer except with the approval of
the Company. Notwithstanding the foregoing, (i) no amendment or modification
shall be effective to decrease the value of a Participant's vested Account
Balance in existence at the time the amendment or modification is made, and (ii)
no amendment or modification of this Section 11.2 or Section 12.2 of the Plan
shall be effective.

 

(b)Notwithstanding any provision of the Plan to the contrary, in the event that
the Company determines that any provision of the Plan may cause amounts deferred
under the Plan to become immediately taxable to any Participant under Code
Section 409A, and related Treasury guidance or Regulations, the Company may (i)
adopt such amendments to the Plan and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Company
determines necessary or appropriate to preserve the intended tax treatment of
the Plan benefits provided by the Plan and/or (ii) take such other actions as
the Company determines necessary or appropriate to comply with the requirements
of Code Section 409A, and related Treasury guidance or Regulations.

 

   -25-

 

 

11.3Plan Agreement Despite the provisions of Sections 11.1 and 11.2 above, if a
Participant's Plan Agreement contains benefits or limitations that are not in
this Plan document, the Employer may only amend or terminate such provisions
with the written consent of the Participant.

 

11.4Effect of Payment The full payment of the Participant’s vested Account
Balance under Articles 4, 5, 6, 7, 8, or 11 of the Plan shall completely
discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan, and the Participant's Plan Agreement shall
terminate.

 

ARTICLE 12

Administration

 

12.1Committee Duties Except as otherwise provided in this Article 12, this Plan
shall be administered by a Committee, which shall consist of the Board, or such
committee as the Board shall appoint. Members of the Committee may be
Participants under this Plan. The Committee shall also have the discretion and
authority to (i) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan, and (ii) decide or resolve any
and all questions, including benefit entitlement determinations and
interpretations of this Plan, as may arise in connection with the Plan. Any
individual serving on the Committee who is a Participant shall not vote or act
on any matter relating solely to himself or herself. When making a determination
or calculation, the Committee shall be entitled to rely on information furnished
by a Participant or the Company.

 

12.2Administration Upon Change In Control Within one hundred and twenty (120)
days following a Change in Control, the individuals who comprised the Committee
immediately prior to the Change in Control (whether or not such individuals are
members of the Committee following the Change in Control) may, by written
consent of the majority of such individuals, appoint an independent third party
administrator (the “Administrator”) to perform any or all of the Committee’s
duties described in Section 12.1 above, including without limitation, the power
to determine any questions arising in connection with the administration or
interpretation of the Plan, and the power to make benefit entitlement
determinations. Upon and after the effective date of such appointment, (i) the
Company must pay all reasonable administrative expenses and fees of the
Administrator, and (ii) the Administrator may only be terminated with the
written consent of the majority of Participants with an Account Balance in the
Plan as of the date of such proposed termination.

 

12.3Agents In the administration of this Plan, the Committee or the
Administrator, as applicable, may, from time to time, employ agents and delegate
to them such administrative duties as it sees fit (including acting through a
duly appointed representative) and may from time to time consult with counsel.

 

12.4Binding Effect of Decisions The decision or action of the Committee or
Administrator, as applicable, with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.

 

   -26-

 

 

 

12.5Indemnity of Committee All Employers shall indemnify and hold harmless the
members of the Committee, any Employee to whom the duties of the Committee may
be delegated, and the Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee, any of
its members, any such Employee or the Administrator.

 

12.6Employer Information To enable the Committee and/or Administrator to perform
its functions, the Company and each Employer shall supply full and timely
information to the Committee and/or Administrator, as the case may be, on all
matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the compensation of its
Participants, the date and circumstances of the Retirement, Disability, death or
Separation from Service of its Participants, and such other pertinent
information as the Committee or Administrator may reasonably require.

 

ARTICLE 13

Other Benefits and Agreements

 

13.1Coordination with Other Benefits The benefits provided for a Participant and
Participant's Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program for employees of
the Participant's Employer. The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.

 

ARTICLE 14

Claims Procedures

 

14.1Presentation of Claim Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

 

14.2Notification of Decision. The Committee shall consider a Claimant's claim
within a reasonable time, but no later than ninety (90) days after receiving the
claim. If the Committee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial
ninety (90) day period. In no event shall such extension exceed a period of
ninety (90) days from the end of the initial period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Committee expects to render the benefit determination. The
Committee shall notify the Claimant in writing:

 

(a)that the Claimant's requested determination has been made, and that the claim
has been allowed in full; or

 

   -27-

 

 

(b)that the Committee has reached a conclusion contrary, in whole or in part, to
the Claimant's requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

 

(i)the specific reason(s) for the denial of the claim, or any part of it;

 

(ii)specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

 

(iii)a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

 

(iv)an explanation of the claim review procedure set forth in Section 14.3
below; and

 

(v)a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

14.3Review of a Denied Claim On or before sixty (60) days after receiving a
notice from the Committee that a claim has been denied, in whole or in part, a
Claimant (or the Claimant's duly authorized representative) may file with the
Committee a written request for a review of the denial of the claim. The
Claimant (or the Claimant's duly authorized representative):

 

(a)may, upon request and free of charge, have reasonable access to, and copies
of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claim for benefits;

 

(b)may submit written comments or other documents; and/or

 

(c)may request a hearing, which the Committee, in its sole discretion, may
grant.

 

14.4Decision on Review The Committee shall render its decision on review
promptly, and no later than sixty (60) days after the Committee receives the
Claimant’s written request for a review of the denial of the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial sixty (60) day period. In no
event shall such extension exceed a period of sixty (60) days from the end of
the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination. In rendering its decision, the
Committee shall take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:

 

(a)specific reasons for the decision;

 

(b)specific reference(s) to the pertinent Plan provisions upon which the
decision was based;

 

(c)a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and

 

(d)a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).

 

   -28-

 

 

14.5Legal Action A Claimant's compliance with the foregoing provisions of this
Article 14 is a mandatory prerequisite to a Claimant's right to commence any
legal action with respect to any claim for benefits under this Plan.

 

ARTICLE 15

Trust

 

15.1Establishment of the Trust In order to provide assets from which to fulfill
the obligations of the Participants and their beneficiaries under the Plan, the
Company may establish a trust by a trust agreement with a third party, the
trustee, to which each Employer may, in its discretion, contribute cash or other
property, including securities issued by the Company, to provide for the benefit
payments under the Plan, (the “Trust”).

 

15.2Interrelationship of the Plan and the Trust The provisions of the Plan and
the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust. Each Employer shall at all times remain liable
to carry out its obligations under the Plan.

 

15.3Distributions From the Trust Each Employer's obligations under the Plan may
be satisfied with Trust assets distributed pursuant to the terms of the Trust,
and any such distribution shall reduce the Employer's obligations under this
Plan.

 

ARTICLE 16

Miscellaneous

 

16.1Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted (i) in a manner consistent with that
intent, and (ii) in accordance with Code Section 409A and related Treasury
guidance and Regulations.

 

16.2Unsecured General Creditor Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer's assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer's obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

 

16.3Employer's Liability An Employer's liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Employer and a Participant. An Employer shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

 

   -29-

 

 

16.4Nonassignability Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant's or any other person's bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

 

16.5Not a Contract of Employment The terms and conditions of this Plan shall not
be deemed to constitute a contract of employment between any Employer and the
Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
either as an Employee or a Director, or to interfere with the right of any
Employer to discipline or discharge the Participant at any time.

 

16.6Furnishing Information A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

 

16.7Terms Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

 

16.8Captions The captions of the articles, sections and paragraphs of this Plan
are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

16.9Governing Law Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of Ohio
without regard to its conflicts of laws principles.

 

16.10Notice Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

 

  First Defiance Financial Corp.     Attn: Chief Financial Officer     601
Clinton Street     Defiance, Ohio 43512  

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

   -30-

 

 

16.11Successors The provisions of this Plan shall bind and inure to the benefit
of the Participant's Employer and its successors and assigns and the Participant
and the Participant's designated Beneficiaries.

 

16.12Spouse's Interest The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse's will, nor shall such interest pass
under the laws of intestate succession.

 

16.13Validity In case any provision of this Plan shall be illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.

 

16.14Incompetent If the Committee determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person's property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant's Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

 

16.15Court Order The Committee is authorized to comply with any court order in
any action in which the Plan or the Committee has been named as a party,
including any action involving a determination of the rights or interests in a
Participant’s benefits under the Plan. Notwithstanding the foregoing, the
Committee shall interpret this provision in a manner that is consistent with
Code Section 409A and other applicable tax law, including but not limited to
guidance issued after the effective date of this Plan.

 

16.16Insurance. The Employers, on their own behalf or on behalf of the trustee
of the Trust, and, in their sole discretion, may apply for and procure insurance
on the life of the Participant, in such amounts and in such forms as the Trust
may choose. The Employers or the trustee of the Trust, as the case may be, shall
be the sole owner and beneficiary of any such insurance. The Participant shall
have no interest whatsoever in any such policy or policies, and at the request
of the Employers shall submit to medical examinations and supply such
information and execute such documents as may be required by the insurance
company or companies to whom the Employers have applied for insurance.

 

16.17Domestic Relations Orders If necessary to comply with a domestic relations
order, as defined in Code Section 414(p)(1)(B), pursuant to which a court has
determined that a spouse or former spouse of a Participant has an interest in
the Participant’s benefits under the Plan, the Committee shall have the right to
immediately distribute the spouse’s or former spouse’s interest in the
Participant’s benefits under the Plan to such spouse or former spouse.

 

16.18Distribution in the Event of Income Inclusion Under Code Section 409A. If
any portion of a Participant’s Account Balance under this Plan is required to be
included in income by the Participant prior to receipt due to a failure of this
Plan to comply with the requirements of Code Section 409A and related Treasury
Regulations, the Committee may determine that such Participant shall receive a
distribution from the Plan in an amount equal to the lesser of (i) the portion
of his or her Account Balance required to be included in income as a result of
the failure of the Plan to comply with the requirements of Code Section 409A and
related Treasury Regulations, or (ii) the unpaid vested Account Balance.

 

   -31-

 

 

16.19Deduction Limitation on Benefit Payments. If an Employer reasonably
anticipates that the Employer’s deduction with respect to any distribution from
this Plan would be limited or eliminated by application of Code Section 162(m),
then to the extent permitted by Treas. Reg. §1.409A-2(b)(7)(i), payment shall be
delayed as deemed necessary to ensure that the entire amount of any distribution
from this Plan is deductible. Any amounts for which distribution is delayed
pursuant to this Section shall continue to be credited/debited with additional
amounts in accordance with Section 3.7. The delayed amounts (and any amounts
credited thereon) shall be distributed to the Participant (or his or her
Beneficiary in the event of the Participant’s death) at the earliest date the
Employer reasonably anticipates that the deduction of the payment of the amount
will not be limited or eliminated by application of Code Section 162(m). In the
event that such date is determined to be after a Participant’s Separation from
Service and the Participant to whom the payment relates is determined to be a
Specified Employee, then to the extent deemed necessary to comply with Treas.
Reg. §1.409A-3(i)(2), the delayed payment shall not made before the end of the
six-month period following such Participant’s Separation from Service.

 

16.20Fair Construction. The Company, any adopting Employer, Participants and
Beneficiaries intend that this Plan in form and in operation comply with Code
409A, the regulations thereunder, and all other present and future Applicable
Guidance. The Company and any other party with authority to interpret or
administer the Plan will interpret the Plan terms in a manner which is
consistent with Applicable Law. However, as required under Treas. Reg.
§1.409A-1(c)(1), the “interpretation” of the Plan does not permit the deletion
of material terms which are expressly contrary to Code §409A and the regulations
thereunder and also does not permit the addition of missing terms necessary to
comply therewith. Such deletions or additions may be accomplished only by means
of a Plan amendment under Section 11.2. Any Participant, Beneficiary or Company
permitted Annual Deferral Amount election, initial payment election, change
payment election or any other Plan permitted election, notice or designation
which is not compliant with Code section 409A and related Treasury Guidance is
not an “election” or other action under the Plan and has no effect whatsoever.

 

IN WITNESS WHEREOF, the Company has signed this Plan document as of [month]
              , 2014.

 

  “Company”   First Defiance Financial Corp., an Ohio corporation         By:  
  Title:  

 

   -32-

 

 

First Defiance Deferred Compensation Plan

 

List of Adopting Employers

 

Entity   Effective Date       First Insurance and Investments, Inc.   December
31, 2005       First Federal Bank of the Midwest   September 1, 2002

 

   -33-

 

